Case 1:16-cv-07586-AJN-BCM Document 160-3 Filed 12/03/19 Page 1 of 9




           Exhibit C
     Case
      Case1:16-cv-07586-AJN-BCM
            1:16-cv-07586-AJN-BCM Document
                                   Document160-3
                                            69 Filed
                                                 Filed06/08/18
                                                       12/03/19 Page
                                                                 Page1 2ofof8 9



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

                                                            X
MOLLY GREEN, on behalf of herself and all others
similarly situated,
                             Plaintiff,
                                                                  Civ. No.: 16-cv-07586-AJN
                   -against-
HUMANA AT HOME, INC, d/b/a SENIORBRIDGE
FAMILY COMPANIES, INC.
                             Defendant.
                                                            X
        HUMANA AT HOME’S RESPONSE TO PLAINTIFF’S STATEMENT OF
          UNDISPUTED FACTS PURSUANT TO LOCAL CIVIL RULE 56.1

       Defendant Humana at Home, Inc. (“Humana”) by its attorneys, Jackson Lewis P.C.,

hereby submits this response to Plaintiff’s Statement of Undisputed Facts (Dkt. 55) pursuant to

Local Civil Rule 56.1 of the Local Civil Rules of the United States District Courts for the

Southern and Eastern Districts of New York.

       1.      Plaintiff Molly Green was employed as a home health aide for HUMANA AT

HOME, INC, d/b/a/ SENIORBRIDGE FAMILY COMPANIES, INC. (“Humana” or

“Defendant”) from April 2015 through November 3, 2015. (See Norinsberg Decl., Ex. D [Green

Decl. ¶ 2]).

       Defendant's Response #1:     Undisputed.

       2.      Plaintiff received compensation from Humana. (See Norinsberg Decl., Ex. D – E).

       Defendant's Response #2:     Undisputed.
     Case
      Case1:16-cv-07586-AJN-BCM
            1:16-cv-07586-AJN-BCM Document
                                   Document160-3
                                            69 Filed
                                                 Filed06/08/18
                                                       12/03/19 Page
                                                                 Page2 3ofof8 9



       3.      During the course of her employment, Ms. Green primarily worked as a “live-in”

home health aide and provided care and domestic services to a client on a twenty-four-hour

basis. (See Norinsberg Decl., Ex. D [Green Decl.] ¶ 6).

       Defendant's Response #3: Humana does not dispute that Ms. Green primarily
       worked as a “live-in” home health aide, but disputes her characterization of the
       nature of such assignment as being on a “twenty-four-hour basis.” (See Declaration
       of Molly Green In Support Of Class Certification [Dkt. 56-4], ¶ 3 (acknowledging
       Caregiver Employment Agreement), ¶ 6 (Plaintiff was allowed to sleep through part
       of her shift); Declaration of Noel P. Tripp [“Tripp Dec.”], Ex. B. (reasonable
       agreement of the parties stated that live-in shift was “8 hours of intermittent work
       per day”).)

       4.      While employed as a “live-in”, Ms. Green was not paid overtime wages at the

statutory rate of one-and-one half times her regular pay rate, for all hours worked in excess of

forty in a given week. (Id. ¶ 9).

       Defendant's Response #4: Humana does not dispute that Ms. Green was treated as
       an exempt employee throughout the term of her employment in reliance on DOL’s
       1975 companionship regulation, administrative practices, and enforcement policies.
       (See generally Declaration of Kathy Driscoll.)

       5.      For several weeks, at the outset of her employment, Ms. Green worked as an

“hourly worker,” rather than a live-in, during which time she worked a 12-hour shift, from 8:00

a.m. to 8:00 p.m., at the rate of $10.10 an hour. (Id. ¶ 5).

       Defendant's Response #5:        Undisputed.

       6.      While employed as an “hourly worker”, Ms. Green was denied overtime wages at

the statutory rate of one-and-one half times her regular pay rate, for all hours worked in excess of

forty in a given week. (Id.).

       Defendant's Response #6: Humana does not dispute that Ms. Green was treated as
       an exempt employee throughout the term of her employment in reliance on DOL’s
       1975 companionship regulation, administrative practices, and enforcement policies.
       (See generally Declaration of Kathy Driscoll.)




                                                   2
     Case
      Case1:16-cv-07586-AJN-BCM
            1:16-cv-07586-AJN-BCM Document
                                   Document160-3
                                            69 Filed
                                                 Filed06/08/18
                                                       12/03/19 Page
                                                                 Page3 4ofof8 9



       7.      Ms. Green did not receive wage statement that reflected weekly overtime pay at

the statutory rate of one-and-one-half times the regular hourly rate for all hours worked in excess

of 40 in a given workweek. (Id. ¶ 9; Norinsberg Decl., Ex. E).

       Defendant's Response #7: Humana does not dispute that Ms. Green’s wage
       statements did not reflect weekly overtime pay because Ms. Green was treated as an
       exempt employee throughout the term of her employment in reliance on DOL’s
       1975 companionship regulation, administrative practices, and enforcement policies.
       (See generally Declaration of Kathy Driscoll.) To the extent that Ms. Green was
       misclassified and no defense applies, as set forth in the accompanying memorandum
       of law, the NYLL does not provide for “derivative” claims related to wage
       statements.

       8.      Humana previously represented to this Court that it considered Plaintiff and all

similarly situated plaintiffs “exempt” from overtime pay for the time period of January 1, 2015 -

November 12, 2015. [Dkt. 14, Def. Mem. in Support of Motion To Dismiss (“Def Mem.”),

pg. 1-2].

       Defendant's Response #8: Humana does not dispute that its position is that, from
       January 1, 2015 to November 12, 2015, its companionship employees could be
       classified as exempt employees in reliance on DOL’s 1975 companionship
       regulation, administrative practices, and enforcement policies. (See generally
       Declaration of Kathy Driscoll.) Humana disputes that any “similarly situated
       plaintiffs” exist.

       9.      Humana previously represented to this Court that “the companionship exemption

applied for Plaintiff’s entire employment.” See Def Mem. at 1.

       Defendant's Response #9: Humana does not dispute that its position is that Ms.
       Green was treated as an exempt employee throughout the term of her employment
       in reliance on DOL’s 1975 companionship regulation, administrative practices, and
       enforcement policies. (See generally Declaration of Kathy Driscoll.)

       10.     Humana previously represented to the Court that it began complying with the

Home Care Final Rule on or about November 12, 2015. See Def Mem. at 1, n. 2.

       Defendant's Response #10: Humana does not dispute that its Memorandum of Law
       In Support of Defendant’s Motion to Dismiss states: “Humana begin complying
       with the Home Care Regulation promptly upon its [November 12, 2015] effective
       date.” (Dkt. 14, p 2, n. 2.)


                                                 3
    Case
     Case1:16-cv-07586-AJN-BCM
           1:16-cv-07586-AJN-BCM Document
                                  Document160-3
                                           69 Filed
                                                Filed06/08/18
                                                      12/03/19 Page
                                                                Page4 5ofof8 9



       11.     This court held that Humana was required to pay its employees in accordance with

the DOL’s regulation (the Home Care Final Rule) as of January 1, 2015. See Green v. Humana at

Home, Inc., No. 16-cv-7586 (AJN), 2017 U.S. Dist. LEXIS 162961 *1-2 (S.D.N.Y. Sep. 29, 2017)

(“[T]he Court finds that, as a matter of law, the rule entitling Green to minimum wage and overtime

payments was effective January 1, 2015, which was prior to the end of Green's employment.”).

       Defendant's Response #11: Disputed as incomplete. Plaintiff accurately recites the
       Court’s decision as to the effective date of the DOL regulation at issue. The Court
       did not hold, however, that Humana could not prevail on a defense of good faith
       reliance under 29 U.S.C. § 259. (See Dkt. 32.)

       12.     Additionally, this Court held that “Humana has not demonstrated as a matter of

law that it had a subjective good-faith belief that it was immunized from private suits under

third-party employer rule until November 12, 2015, and that this belief was objectively

reasonable.” Green, 2017 U.S. Dist. LEXIS 162961, at *31.

       Defendant's Response #12: Disputed as incomplete. Plaintiff accurately recites the
       Court’s decision on the motion to dismiss. The Court did not hold, however, that
       Humana could not prevail on summary judgment as to its defense of good faith
       reliance under 29 U.S.C. § 259. (See Dkt. 32.)

       13.     The Home Care Final Rule, publicized and issued on October 1, 2013, had an

effective date of January 1, 2015. See 78 Fed. Reg. 60454–01.

       Defendant's Response #13: Disputed as incomplete. The Home Care Final Rule
       had a published effective date of January 1, 2015. The regulation, however, was
       enjoined and vacated by the U.S. District Court for the District of Columbia. Home
       Care Ass’n of Am. v. Weil, 76 F. Supp. 3d 138 (D.D.C. 2014); Home Care Ass'n of
       Am. v. Weil, 78 F. Supp. 3d 123, 124 (D.D.C. 2015). The D.C. Circuit later reversed
       the vacatur, issuing its mandate on October 13, 2015. See Home Care Ass’n of Am.
       v. Weil, 799 F.3d 1084, 1089 (D.C. Cir. 2015). DOL issued a formal enforcement
       policy stating that the new regulation would not be enforced until November 12,
       2015. See “Application of the Fair Labor Standards Act to Domestic Service: Dates
       of Previously Announced 30-Day Period of Non-Enforcement,” 80 Fed. Reg. 65646
       (Oct. 27, 2015). Federal courts have split as to whether the D.C. Circuit’s decision is
       retroactive to January 1, 2015. (See Dkt. 32 at 12-13, collecting cases.) Likewise,
       Plaintiff’s statement does not take into account Humana’s good faith reliance on
       DOL’s regulation, administrative practices, and enforcement policies pursuant to 29
       U.S.C. § 259. (See generally Declaration of Kathy Driscoll.)


                                                 4
    Case
     Case1:16-cv-07586-AJN-BCM
           1:16-cv-07586-AJN-BCM Document
                                  Document160-3
                                           69 Filed
                                                Filed06/08/18
                                                      12/03/19 Page
                                                                Page5 6ofof8 9



       14.     The DOL has consistently maintained that the effective date of the rule was

January 1, 2015. See Application of the Fair Labor Standards Act to Domestic Service;

Announcement of Time-Limited Non-Enforcement Policy, 79 Fed. Reg. 60,974 (Oct. 9, 2014)

(“The [DOL's] October 1, 2013, Final Rule . . . which extends Fair Labor Standards Act (FLSA)

protections to most home care workers will become effective on January 1, 2015. The

Department is not changing this effective date.”) (Norinsberg Decl., Exhibit A). (emphasis

supplied); Application of the Fair Labor Standards Act to Domestic Service; Announcement of

30-Day Period of Non-Enforcement, 80 Fed. Reg. 55,029 (Sept. 14, 2015) (“The [DOL's] Final

Rule . . . had an effective date of January 1, 2015.”) (Norinsberg Decl., Exhibit B) (emphasis

added); Application of the Fair Labor Standards Act to Domestic Service; Dates of Previously

Announced 30-Day Period of Non-Enforcement, 80 Fed. Reg. 65646-01 (Oct. 27, 2015) (same)

(Norinsberg Decl., Exhibit C).

       Defendant's Response #14: Disputed. DOL issued a formal enforcement policy
       stating that the new regulation would not be enforced until November 12, 2015. See
       “Application of the Fair Labor Standards Act to Domestic Service: Dates of
       Previously Announced 30-Day Period of Non-Enforcement,” 80 Fed. Reg. 65646
       (Oct. 27, 2015). Federal courts (to which the DOL is subordinate) have split as to
       whether the D.C. Circuit’s decision is retroactive to January 1, 2015. (See Dkt. 32 at
       12-13, collecting cases.) Likewise, Plaintiff’s statement does not take into account
       Humana’s good faith reliance on DOL’s regulation, administrative practices, and
       enforcement policies pursuant to 29 U.S.C. § 259. (See generally Declaration of
       Kathy Driscoll.)

       15.     There was no written administrative ruling which supported Humana’s decision to

classify Plaintiff and similarly situated class members as exempt after January 1, 2015.

       Defendant's Response #15: Disputed. Under 29 U.S.C. § 259, employers may rely
       on more than an “administrative ruling.” Employers may rely on any
       “administrative regulation, order, ruling, approval, or interpretation” from the
       DOL, as well as any DOL administrative practice or enforcement policy.” 29 U.S.C.
       § 259(a). As described at length in Humana’s memorandum of law, filed herewith,
       Humana relied on DOL’s 1975 companionship regulation, administrative practices,
       and enforcement policies. (See generally Declaration of Kathy Driscoll.) Humana
       further disputes that any “similarly situated class members exist” or that any class
       has been certified.

                                                5
     Case
      Case1:16-cv-07586-AJN-BCM
            1:16-cv-07586-AJN-BCM Document
                                   Document160-3
                                            69 Filed
                                                 Filed06/08/18
                                                       12/03/19 Page
                                                                 Page6 7ofof8 9



       16.     There was no written administrative ruling which supported Humana’s decision to

deny Plaintiff and class members overtime wages at the statutory rate, after January 1, 2015.

       Defendant's Response #16: Disputed. Under 29 U.S.C. § 259, employers may rely
       on more than an “administrative ruling.” Employers may rely on any
       “administrative regulation, order, ruling, approval, or interpretation” from the
       DOL, as well as any DOL administrative practice or enforcement policy.” 29 U.S.C.
       § 259(a). As described at length in Humana’s memorandum of law, filed herewith,
       Humana relied on DOL’s 1975 companionship regulation, administrative practices,
       and enforcement policies. (See generally Declaration of Kathy Driscoll.) Humana
       further disputes that any “similarly situated class members exist” or that any class
       has been certified.

       17.     From January 1, 2015 to November 12, 2015, Humana did not pay its Home

Health Aides overtime wages at the statutory rate of one-and-one half times the regular pay rate,

for each hour over 40 in a workweek.

       Defendant's Response #17: Humana does not dispute that Ms. Green was treated as
       an exempt employee throughout the term of her employment in reliance on DOL’s
       1975 companionship regulation, administrative practices, and enforcement policies.
       (See generally Declaration of Kathy Driscoll.) Humana objects to this statement to
       the extent it purports to apply to any Home Health Aide other than Ms. Green. Ms.
       Green is the sole plaintiff in this action. No class has been certified. Any other
       Home Health Aide is a non-party and irrelevant to this motion.

       18.     From January 1, 2015 to November 12, 2015, Humana did not provide wage

notices to its home health aides, that identified the correct overtime rate for all hours worked in

excess of 40 hours in a workweek.

       Defendant's Response #18: Humana does not dispute that Ms. Green’s wage
       statements did not reflect overtime rates of pay because Ms. Green was treated as
       an exempt employee throughout the term of her employment in reliance on DOL’s
       1975 companionship regulation, administrative practices, and enforcement policies.
       (See generally Declaration of Kathy Driscoll.) To the extent that Ms. Green was
       misclassified and no defense applies, as set out in the accompanying memorandum
       of law, the NYLL does not provide for “derivative” claims related to wage
       statements. Humana objects to this statement to the extent it purports to apply to
       any Home Health Aide other than Ms. Green. Ms. Green is the sole plaintiff in this
       action. No class has been certified. Any other Home Health Aide is a non-party and
       irrelevant to this motion.

Dated: Melville, New York
       June 8, 2018

                                                  6
Case
 Case1:16-cv-07586-AJN-BCM
       1:16-cv-07586-AJN-BCM Document
                              Document160-3
                                       69 Filed
                                            Filed06/08/18
                                                  12/03/19 Page
                                                            Page7 8ofof8 9



                                 Respectfully submitted,

                                 JACKSON LEWIS P.C.
                                 ATTORNEYS FOR DEFENDANT
                                 58 South Service Road, Suite 250
                                 Melville, New York 11747
                                 (631) 247-0404

                                 90 State House Square, 8th Fl.
                                 Hartford, Connecticut 06103
                                 (860) 522-0404


                           By:    /s/David R. Golder
                                 NOEL P. TRIPP, ESQ.
                                 DAVID R. GOLDER, ESQ.




                                    7
    Case
     Case1:16-cv-07586-AJN-BCM
           1:16-cv-07586-AJN-BCM Document
                                  Document160-3
                                           69 Filed
                                                Filed06/08/18
                                                      12/03/19 Page
                                                                Page8 9ofof8 9



                               CERTIFICATE OF SERVICE

               I hereby certify that on June 8, 2018, the enclosed RESPONSE TO
PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS PURSUANT TO LOCAL
CIVIL RULE 56.1 was electronically filed with the Clerk of the Court and served in accordance
with the Federal Rules of Civil Procedure, the Southern District’s Local Rules, and the Southern
District’s Rules on Electronic Service, upon the following parties and participants:

                                JON L. NORINSBERG, ESQ.
                               BENNITTA L. JOSEPH, ESQ.
                               CHAYA M. GOURARIE, ESQ.
                                 JOSEPH & NORINSBERG
                               ATTORNEYS FOR PLAINTIFF
                                  225 Broadway, Ste. 2700
                                New York, New York 10007




                                                   /s/Noel P. Tripp
                                                   NOEL P. TRIPPP, ESQ.




                                               8
